Citation Nr: 0311083	
Decision Date: 06/02/03    Archive Date: 06/10/03	

DOCKET NO.  96-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
osteomyelitis of the right femur, currently evaluated at 
20 percent. 

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma that denied the benefits sought on 
appeal.  The veteran, who had active service from 
November 1973 to October 1975, and from September 1978 to 
May 1991, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In January 1998, 
and in September 2002, the Board returned the case to the RO 
for additional development.  The case was subsequently 
returned to the Board for further appellate review.


REMAND

A review of the record discloses that the Board returned the 
case to the RO in September 2002 to afford the veteran a 
hearing for the BVA at the RO.  At that time, the Board noted 
that there was some confusion regarding the veteran's address 
of record and whether he was notified of the hearing 
scheduled pursuant to his request.  The Board observes that, 
while the RO endeavored to correct this oversight, there 
remains a question as to whether the veteran was notified of 
the hearing scheduled.  

In this regard, the Board would observe that the RO contacted 
the financial institution where the veteran's VA benefit 
award was deposited requesting a current mailing address for 
the veteran, noting in the letter that mail sent to the 
reported address had been returned as undeliverable.  The 
address of record at that time appears to be an address on 
[redacted] Street in Tulsa, Oklahoma.  It does not appear that the 
financial institution responded to that request.  

Letters from the RO to the veteran dated in December 2002 and 
January 2003, both were sent to an address on [redacted] Street in 
Tulsa, Oklahoma, despite the fact that the December 2002 
letter was apparently returned undelivered.  In any event, a 
December 2002 compensation and pension award shows a 
different address for the veteran in Tulsa, Oklahoma.  This 
address on [redacted].  The record does not reflect that the 
RO attempted to contact the veteran at that more recent 
address.  

The Board acknowledges that "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address ...."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Under the 
circumstances of this case, the Board believes that a further 
attempt should be made to contact the veteran and schedule 
him for a hearing before the Board at the RO.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  If the veteran's address of record 
remains unknown, the RO should contact 
the veteran's representative for 
assistance in obtaining the veteran's 
current address.

2.  The RO should then notify the veteran 
of a scheduling of a hearing before the 
Board at the RO at his address of record.  
If no further address for the veteran can 
be obtained pursuant to the first 
paragraph, the RO should notify the 
veteran of the scheduled hearing using 
the address contained on the 
December 2002 compensation and pension 
award.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claims, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



